829 F.2d 1126
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Vaughn McDOUGALD, Petitioner-Appellant,v.Harry K. RUSSELL, Supt., Respondent-Appellee.
No. 86-4059
United States Court of Appeals, Sixth Circuit.
September 24, 1987.

ORDER
Before ENGEL, MERRITT and RYAN, Circuit Judges.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, the panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner, a pro se Ohio prisoner, appeals from the district court's order dismissing his petition for a writ of habeas corpus under 28 U.S.C. Sec. 2254, all parties having consented to civil jurisdiction of the United States magistrate with appeal to the Sixth Circuit.  Petitioner seeks to attack his conviction by his plea of guilty to aggravated robbery and kidnapping, and alleges ineffective assistance of counsel, judicial coercion in plea negotiations, and lack of voluntariness in his plea of guilty.  Petitioner exhausted his state court remedies.  The United States magistrate conducted an evidentiary hearing and dismissed the petition for habeas corpus relief.


3
Upon review of the record, we hereby affirm the district court's denial of the habeas petition for the reasons set forth in the magistrate's opinion of October 10, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.